Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 recite “whereby the network control apparatus reallocates the one or more device to the second relay server on behalf of the arbitration server”. Since the claims require the performing of a “migration” of the “one or more devices” wherein the “the second relay server” is “determined” to be “a new connection destination corresponding to each of the one or more devices” wherein a “migration instruction” is “transmitted” “to each of the one of more devices, the migration instruction providing an instruction for connection of the one or more devices to the second relay server”, it is unclear whether this recitation has any functional interrelationship 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170222919 to Kawazoe et al. in view of US 20160191364 to Ajitomi et al. and further in view of US 20160142477 to Kawazoe et al. (“Kawazoe ‘477”).
Regarding claim 1, Kawazoe taught a network control apparatus connected to a first relay server and a second relay server via a network, the first relay server being connected to one or more devices (“client devices”) via the network (consider at least paragraph 0028 regarding the “communication system” including a plurality of “client devices”, “relay servers” and a “mediation server”/”determining unit”), the network control apparatus comprising:
a reception module configured to receive a stop request (“shift instruction”) to stop an operation of the first relay server (when the first relay server should “scale-in”); (consider at least paragraph 0056)
an identification information acquisition module configured to acquire, from the first relay server, identification information of the one or more devices connected to the first relay server (“WebSocket connections” of “clients” to “relay servers”); (consider at least paragraph 0103, regarding wherein the ”determining unit” “acquires the number of WebSocket connections from the relay servers”) (it may be reasonably inferred that if the first relay server provides a number of “Websocket connections” to the network control system, then the “number” of connections would be at least generically indicative of the one or more devices connected to the first relay server in accordance with what is claimed); 

Kawazoe may be interpreted as not expressly teaching a generator configured to generate authentication information for each of the one or more devices to connect the one or more devices and the second relay server such that the controller also transmits the authentication information to each of the one or more devices.
However, in an analogous art, Ajitomi taught a generator configured to generate authentication information for each of the one or more devices to connect the one or more devices and the second relay server such that the controller also transmits the authentication information to each of the one or more devices when a migration occurs (consider at least paragraphs 0053, 0072, and 0083-0084).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of these references such that their combination 
Kawazoe and Ajitomi may be interpreted as not expressly teaching wherein the one or more devices being allocated to the first relay server by an arbitration server, whereby the network control apparatus reallocates the one or more devices to the second relay server on behalf of the arbitration server, however, as shown above, the combined teachings of Kawazoe and Ajitomi does teach wherein the network control apparatus reallocates the one or more devices to the second relay server. 
However, in an analogous art directly relating to a network environment such as taught in Kawazoe (consider paragraphs 0023-0027 and 0029), Kawazoe ‘477 taught an arbitration server (“connection control server”) which initially allocates one or more devices (“control terminals” and “controlled terminals”) to a relay server of a plurality of relay servers (consider at least paragraph 0027, “The connection control server 301 determines the relay server 201 that establishes communication between the control terminal 101 and the controlled terminal 102. If there are a plurality of relay servers 201, the control terminal 101 and the controlled terminal 102 need to be connected to the same relay server 201. Thus, the control terminal 101 and the controlled terminal 102 need to communicate with the connection control server 301 before 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kawazoe and Ajitomi to include the taught features of Kawazoe ‘477 such that the modification includes every element as claimed. Given Kawazoe and Ajitomi’s disclosure of the particular network environment which comprises the network control apparatus, one or more devices, and first and second relay servers, Kawazoe ‘477 specifically taught that, within an environment with one or more devices and a plurality of relay devices, that it is necessary to have the devices connect via a relay device, therefore, the use of an arbitration server serves to allocate the one or more devices to the relay server to enable communication (paragraph 0027). Given this specific advantage in Kawazoe ‘477, one skilled in the art would have been motivated to modify the teachings of Kawazoe and Ajitomi with the teachings of Kawazoe ‘477 such that one or more devices may be allocated to a relay server by an arbitration server so that the network control apparatus can, by way the teachings of Kawazoe and Ajitomi, reallocate the one or more devices to the second relay server on behalf of the arbitration server as claimed. Therefore, such a modification of the teachings of Kawazoe and Ajitomi with the teachings of Kawazoe ‘477 would have yielded nothing more than predictable results to one of ordinary skill in the art.
	Claims 6-7 and 9 recite substantially the same limitations as recited in claim 1 and are also rejected under the same rationale as applied under the combined teachings of Kawazoe, Ajitomi and Kawazoe ‘477.
	Regarding claim 2, the combined teachings of Kawazoe, Ajitomi and Kawazoe ‘477 taught the control apparatus of Claim 1.

Regarding claim 3, the combined teachings of Kawazoe, Ajitomi and Kawazoe ‘477 taught the network control apparatus of Claim 2.
Kawazoe wherein the migration destination determination module is configured to determine the second relay server as a new connecting destination to which a first device and a second device are to be connected, the first device and the second device communicating with each other via the first relay server. (consider at least paragraph 0078 regarding the “shift instruction” including “identification information on the relay server 20b serving as a destination”)
Regarding claim 4, the combined teachings of Kawazoe, Ajitomi and Kawazoe ‘477 taught the network control apparatus of Claim 1.
Kawazoe may be interpreted as not expressly teaching wherein the controller is configured to register the authentication information in a server information database.
However, Ajitomi did disclose these limitations (consider at least paragraph 0078 regarding the “storage” of the authentication information)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of these references such that their combination 
Regarding claim 5, the combined teachings of Kawazoe, Ajitomi and Kawazoe ‘477 taught the network control apparatus of Claim 1.
Kawazoe taught wherein the controller is configured to instruct, with the migration instruction, the one or more devices to establish connection between the one or more devices and the second relay server, the one or more devices being to be transmitted the migration instruction.
Kawazoe may be interpreted as not expressly teaching instruct, with the migration instruction, the one or more devices to establish connection between the one or more devices and the second relay server using the authentication information.
However, Ajitomi did teach these limitations in the context of establishing connections. (consider at least paragraphs 0053, 0072, and 0083-0084)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of these references such that their combination includes every element as claimed. One skilled in the art could have combined the teachings by known methods such as integration of software routines with no changes to the operation of 
Claim 8 recites substantially the same limitations as recited in claims 1 and 5 in combination, therefore, claim 8 is rejected under the same rationale as applied under the combined teachings of Kawazoe, Ajitomi and Kawazoe ‘477.
Regarding claim 10, the combined teachings of Kawazoe, Ajitomi and Kawazoe ‘477 taught the network control apparatus of Claim 9.
Kawazoe and Ajitomi may be interpreted as not expressly teaching wherein the migration destination determination module is configured to determine the new connecting destination to equalize the number of devices connected to the relay servers.
However, in an analogous art, Kawazoe ‘477 taught the equalization of the number of devices connected to relay servers when determining a new connecting destination that a device should connect to (consider at least paragraphs 0047, 0052-0056, 0059-0060, 0080 and 0084)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of these references such that their combination includes every element as claimed. One skilled in the art could have combined the teachings by known methods such as integration of software routines with no changes to the operation of either reference such that, in combination, each element merely performs the same function as it does separately. Additionally, the Examiner finds that, based on the references’ analogous .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918.  The examiner can normally be reached on Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George C Neurauter, Jr./Primary Examiner, Art Unit 2447